Black, P. J.
The overruling of appellant’s motion for a new trial is alone assigned as error. One of the causes stated in the motion was that the court erred in overruling the appellant’s demurrer to the appellee’s complaint, and the discussion of counsel is confined to the question as to the sufficiency of the complaint. The action of the court in overruling the demurrer could not properly be made a cause in the motion for a new trial, and the ruling on demurrer can not be presented for the consideration of this court under such an assignment of error.
Judgment affirmed.